 

Exhibit 10.1

 



“FORM OF” EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of the 11th day of February
2020, by and between Taronis Technologies, Inc., a Delaware corporation (the
“Company”), and the signatory hereto (the “Holder”).

 

WHEREAS, on [                  ], pursuant to that certain [                  ]
(“Agreement”) between the Company and the Holder, the Company [ describe
issuances ].

 

WHEREAS, on the date hereof, the Holder owns [                  ] shares of
Common Stock (the “Held Stock”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Holder, and the Holder desires to exchange
with the Company, the Held Stock for Prepaid Common Stock Warrants (“Warrants”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. Exchange. On the Closing Date, subject to the terms and conditions of this
Agreement, the Holder shall, and the Company shall, pursuant to Section 3(a)(9)
of the Securities Act, exchange all of the Held Stock for Warrants exercisable
into [                        ] shares of Common Stock, the (“Exchange
Securities”). Subject to the conditions set forth below, the Exchange shall take
place electronically by the remote exchange of documents, or at such other time
and place as the Company and the Holder mutually agree (the “Closing” and the
“Closing Date”). At the Closing, the following transactions shall occur (such
transactions in this Section 1, the “Exchange”):

 

1.1 On the Closing Date, in exchange for the Held Stock, the Company shall
deliver the Exchange Securities to the Holder or its designee in accordance with
the Holder’s delivery instructions set forth on the Holder’s signature page
hereto. Upon receipt of the Exchange Securities in accordance with this Section
2.1, all of the Holder’s rights under the Held Stock shall be extinguished. The
Holder shall tender to the Company’s transfer agent (with all necessary
endorsements) the Held Stock within five (5) Trading Days (as defined below) of
the Closing Date.

 

1.2 On the Closing Date, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Exchange Securities, irrespective of
the date such Exchange Securities are delivered to the Holder in accordance
herewith. As used herein, “Trading Day” means any day on which the Common Stock
is traded on the NASDAQ Capital Market, or, if the NASDAQ Capital Market is not
the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded.

 

 

 

 

1.3 The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

 

2. Closing Conditions.

 

2.1 Conditions to Holder’s Obligations. The obligation of the Holder to
consummate the Exchange is subject to the fulfillment, to the Holder’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Holder, and
the Holder shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

2.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Holder contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 



 

 

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Holder that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

 

3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchange, and the issuance of the Exchange Securities and the shares of Common
Stock issuable upon exercise of the Exchange Securities have been taken on or
prior to the date hereof.

 

3.3 Valid Issuance of the Securities. The Warrants and shares of Common Stock
issuable upon exercise thereof, when issued and delivered in accordance with the
terms of this Agreement, for the consideration expressed herein, will be duly
and validly issued, fully paid and non-assessable.

 

3.4 Offering. Subject to the truth and accuracy of the Holder’s representations
set forth in Section 4 of this Agreement, the offer and issuance of the
Securities as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

 

3.5 Compliance with Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 

3.6 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

 

3.7 Acknowledgment Regarding Holder’s Purchase of Securities. The Company
acknowledges and agrees that the Holder is acting solely in the capacity of
arm’s length Holder with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Holder is not
(i) an officer or director of the Company, (ii) an “affiliate” of the Company
(as defined in Rule 144 promulgated under the Securities Act), or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended). The Company further acknowledges that the Holder is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Holder or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Holder’s acceptance of the Exchange Securities. The Company further represents
to the Holder that the Company’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Company and
its representatives.

 

 

 

 

3.8 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Exchange Securities or
any of the Company’s officers or directors in their capacities as such.

 

3.9 No Group. The Company acknowledges that, to the Company’s knowledge, the
Holder is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.

 

3.10 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3.11 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Holder will rely on the foregoing representations in effecting transactions in
the Exchange Securities.

 

4. Representations and Warranties of the Holder. The Holder hereby represents,
warrants and covenants that:

 

4.1 Authorization. The Holder has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

 

 

 

4.2 Accredited Investor Status; Investment Experience. The Holder is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Holder can bear the economic risk of its investment in the Exchange
Securities, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.

 

4.3 Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Exchange Securities.

 

4.4 Information. The Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and issuance of the Exchange Securities
which have been requested by the Holder. The Holder has had the opportunity to
review the Company’s filings with the Securities and Exchange Commission. The
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Holder or its advisors, if any, or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
understands that its investment in the Exchange Securities involves a high
degree of risk. The Holder has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Exchange Securities. The Holder is relying solely on
its own accounting, legal and tax advisors, and not on any statements of the
Company or any of its agents or representatives, for such accounting, legal and
tax advice with respect to its acquisition of the Exchange Securities and the
transactions contemplated by this Agreement.

 

4.5 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Securities or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Securities.

 

4.6 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Holder is a party have been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Holder of this
Agreement and each Transaction Document to which the Holder is a party and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Holder, except in the case of clause (ii) above, for such conflicts, defaults or
rights which would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of the Holder to perform its
obligations hereunder.

 

 

 

 

4.7 Ownership of Held Stock. The Holder owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Held Stock. The
Holder has full power and authority to transfer and dispose of the Held Stock to
the Company free and clear of any right or Lien. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right, of any Person to acquire all or any part of the Held
Stock. As used herein, “Liens” shall mean any security or other property
interest or right, claim, lien, pledge, option, charge, security interest,
contingent or conditional sale, or other title claim or retention agreement,
interest or other right or claim of third parties, whether perfected or not
perfected, voluntarily incurred or arising by operation of law, and including
any agreement (other than this Agreement) to grant or submit to any of the
foregoing in the future.

 

4.8 No Consideration Paid. No commission or other remuneration has been paid by
the Holder (or any of its agents or affiliates) to the Company related to the
Exchange.

 

5. Additional Covenants.

 

5.1 Tacking. Subject to the truth and accuracy of the Holder’s representations
set forth in Section 4 of this Agreement, the parties acknowledge and agree that
in accordance with Section 3(a)(9) of the Securities Act, the Exchange
Securities issued in exchange for Held Stock will tack back to the original
issue date of such Held Stock for purposes of Rule 144 and the Company agrees
not to take a position to the contrary.

 

5.2 Blue Sky. The Company shall make all filings and reports relating to the
Exchange Securities required under applicable securities or “Blue Sky” laws of
the states of the United States following the date hereof, if any.

 

5.3 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

6. Miscellaneous.

 

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

 

 

 

6.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and email addresses for
such communications shall be:

 

If to the Company:



      Taronis Technologies, Inc.   300 W. Clarendon Ave. #230   Phoenix, Arizona
85013   Attn: Legal Department   Email: notices@taronistech.com

 

If to the Holder, to its address, facsimile number and email address set forth
on its signature page hereto, or to such other address, facsimile number and/or
email address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or email containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.

 

 

 

 

6.5 Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Holder shall indemnify and hold harmless the Company from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Holder or any of its officers, partners, employees or
representatives is responsible. The Company shall indemnify and hold harmless
the Holder from any liability for any commission or compensation in the nature
of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

6.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon Holder and the Company,
provided that no such amendment shall be binding on a holder that does not
consent thereto to the extent such amendment treats such party differently than
any party that does consent thereto.

 

6.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.8 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

 

 

 

6.11 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.12 Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the Closing and delivery of the
Securities.

 

6.13 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.14 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY:       TARONIS TECHNOLOGIES, INC.       By:   Name: Scott Mahoney
  Title: Chief Executive Officer

 

 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

HOLDER:

 

Name of Holder: _______________________________________________________________

 

Signature of Authorized Signatory of Holder:
_________________________________________

 

Name of Authorized Signatory:
_____________________________________________________________________

 

Title of Authorized Signatory:
______________________________________________________________________

 

Email Address of Authorized Signatory:
______________________________________________________________

 

Address for Notice to Holder:

 

Address for Delivery of Warrants to Holder (if not same as address for notice):

 

DWAC Instructions for Shares issued upon Exercise of Warrants:

 

 

 

